Citation Nr: 0829985	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as due to the veteran's service-connected 
diabetes mellitus, type II.

2.	Entitlement to service connection for colon cancer, 
including as due to exposure to Agent Orange.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from July 1956 to 
March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.	Service connection for diabetes mellitus, type II, was 
granted by the RO in a September 2005 rating decision.

2.	Giving the veteran the benefit of the doubt, it is more 
likely than not that the medical evidence of record 
demonstrates that his hypertension is permanently made 
worse by or related to his service-connected diabetes 
mellitus, type II.

3.	The objective and probative medical evidence 
preponderates against a finding that the veteran's colon 
cancer is related to his active military service nor is 
it shown to be related to exposure to Agent Orange.  The 
cancer was not shown within 1 year following separation 
from service.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, hypertension is 
proximately due to or aggravated by his service-
connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1997).

2.	Colon cancer was not incurred or aggravated in service 
nor may it be presumed to be due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103-5103A, 5107 (West, 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In August 2006 
and February 2007 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for colon cancer is being denied, as set 
forth below, there can be no possibility of prejudice to him.  
Information concerning effective dates and ratings for 
hypertension will be provided by the RO.  If appellant then 
disagrees with any of those actions, he may appeal those 
decisions.  Further development or notice is not indicated in 
view of the action herein. 

In a November 2004 letter, issued prior to the September 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service Connection for Hypertension

Service connection for diabetes mellitus, type II, was 
granted by the RO in a September 2005 rating decision.

The veteran maintains that his hypertension is due to his 
service-connected diabetes mellitus and that the disorders 
were diagnosed at the same time.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b) (2007).

Service medical records are essentially negative for any 
reference to diagnosis or complaints of, or treatment for, 
hypertension.  

Post service, private medical records, dated from 1991 to 
2004, reflect the veteran's diagnosis of diabetes mellitus in 
June 1991 with later-dated records showing a diagnosis of 
hypertension.

The post service medical records also include a July 2005 
cardiology examination report prepared for VA, and indicating 
that the veteran had a "long history of hypertension and 
diabetes mellitus (since 1991)".  Hypertension was diagnosed 
at that time.  In a Medical Certificate also prepared for VA 
and dated in July 2005, Dr. S.C. said that she saw "no basis 
to claim, based on the cardiologist's report that [the 
veteran's] hypertension is NOT related to his diabetes".

As a medical specialist has essentially determined that it is 
as likely as not that the veteran's hypertension is related 
to his service-connected diabetes mellitus, the Board will 
accord him the benefit of the doubt.  38 C.F.R. § 3.310(b); 
Allen, supra.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for hypertension, as 
due to the veteran's service-connected diabetes mellitus, 
type II, is in order.  38 C.F.R. §§ 3.102, 3.310.

II.  Service Connection for Colon Cancer

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran also claims that his colon cancer is due to his 
exposure to Agent Orange in service.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2007).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 
59232, 59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 
2003); 72 Fed. Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, in April 2005, the National Personnel 
Records Center verified that the veteran served in the 
Republic of Vietnam from July 1968 to July 1969.  Therefore, 
the veteran is presumptively exposed to Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include colon 
cancer and, accordingly, he is not entitled to a presumption 
of service connection under the statutes and regulations.  
Thus, even conceding the veteran's exposure to Agent Orange, 
colon cancer is not a disorder that is presumptively service-
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
that are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for colon cancer by presenting competent evidence 
that shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for colon cancer claimed as due to exposure to 
herbicides. 

Here, the veteran's service medical records, including a 
February 1983 retirement examination report, are silent for 
complaints or diagnosis of, or treatment for, colon cancer.

Post service, private treatment records show that the 
veteran's colon cancer was first diagnosed in November 1997 
after a flexible sigmoidoscopy was performed.  Subsequent 
treatment records note ongoing treatment and follow-up visits 
for colon cancer.

In October 2006, the veteran submitted a claim for service 
connection for colon cancer.  He maintains that his colon 
cancer was caused by his in-service exposure to Agent Orange.

The record does not contain any evidence that the veteran's 
colon cancer was manifested in service; in fact, it was not 
diagnosed until 1997.  Consequently, service connection for 
colon cancer on the basis that it became manifest in service 
or became manifest to a compensable degree within one year of 
discharge from service is not warranted.

Furthermore, while the veteran served in Vietnam, and is 
presumed to have been exposed to Agent Orange, colon cancer 
is not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
See 38 C.F.R. § 3.309(e).  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

Additionally, and as noted above, the veteran may still 
establish service connection for colon cancer by competent 
and probative evidence showing that such disease is somehow 
related to service (including to Agent Orange exposure 
therein).  See Combee, supra.

The first diagnosis of the veteran's colon cancer was in 
1997, nearly 14 years after the veteran's discharge from 
active duty.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Here, no medical opinion or other medical evidence 
relating the veteran's colon cancer to service or any 
incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed colon cancer.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed colon cancer.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for colon cancer including 
as due to exposure to Agent Orange.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
colon cancer as due to exposure to Agent Orange is not 
warranted.


ORDER

Service connection for hypertension, including as due to the 
veteran's service-connected diabetes mellitus, type II, is 
granted.

Service connection for colon cancer including as due to 
exposure to Agent Orange is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


